internal_revenue_service number release date index number ------------------------------- --------------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number -------------------- refer reply to cc ita b01 plr-141328-15 date date attn ----------------------------------------------- re -------------------------------------------------------------------------------------------------------------- -------------------------- taxpayer --------------------------------------------------------- date1 -------------------------- dear ----------- this ruling responds to a letter dated date submitted by taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file original form_3115 application_for change in accounting_method to change taxpayer’s method_of_accounting for advance_payments to the deferral method described in revproc_2004_34 2004_1_cb_99 for the taxable_year ending date1 facts taxpayer represents that the facts are as follows taxpayer timely filed its federal_income_tax return for the taxable_year ending date1 through an electronic_filing taxpayer timely filed the duplicate copy of the form_3115 to change taxpayer’s method_of_accounting for advance_payments to the deferral method described in revproc_2004_34 for the taxable_year ending date1 under section dollar_figure of the appendix of revproc_2011_14 2011_4_irb_330 with the internal_revenue_service national_office taxpayer's federal_income_tax return for the taxable_year ending date1 reflected a change in taxpayer’s method_of_accounting for advance_payments to the deferral method described in revproc_2004_34 for the taxable_year ending date1 under section dollar_figure of the appendix of revproc_2011_14 plr-141328-15 as reflected on the duplicate filing of the copy of the form_3115 however taxpayer inadvertently failed to attach the original form_3115 to its electronically filed federal_income_tax return for the taxable_year ending date1 taxpayer engaged an accounting firm to prepare and electronically file taxpayer’s federal_income_tax return and the form_3115 for the taxable_year ending date1 after timely filing such federal_income_tax return and the signed duplicate copy of such form_3115 taxpayer’s accounting firm discovered that the accounting firm had inadvertently not attached the required original form_3115 to the federal_income_tax return when such federal_income_tax return was electronically filed ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file the original form_3115 to change taxpayer’s method_of_accounting for advance_payments to the deferral method described in revproc_2004_34 for the taxable_year ending date1 law and analysis revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of internal revenue to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the income_tax regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2011_14 must complete and file a form_3115 in duplicate section a i of revproc_2011_14 provides that the original must be attached to the taxpayer’s timely filed including extensions original federal_income_tax return implementing the change in method_of_accounting for the year_of_change under sec_301 c the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-141328-15 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to file the original form_3115 with signature to change taxpayer’s method_of_accounting for advance_payments to the deferral method described in revproc_2004_34 under section dollar_figure of the appendix of revproc_2011_14 2011_4_irb_330 for the taxable_year ending date1 with an amended federal_income_tax return for the taxable_year ending date1 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied concerning i whether the change in method_of_accounting made by taxpayer that is the subject of such form_3115 qualify under section dollar_figure of the appendix of revproc_2011_14 or ii whether taxpayer otherwise meets the requirements of revproc_2011_14 to make the change in method_of_accounting using revproc_2011_14 further no opinion is expressed or implied on the propriety of taxpayer’s present and proposed methods_of_accounting for advance_payments in accordance with the power_of_attorney we are sending copies of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the appropriate service official the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement while this office has not verified any of the material submitted in support for a ruling it is subject_to verification on examination plr-141328-15 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely tajuana nelson hyde tajuana nelson hyde assistant branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for purposes
